TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00676-CV



                          Conestoga-Rovers & Associates, Appellant

                                                v.

                              BNC Engineering, LLC, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
  NO. D-1-GN-07-003947, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                           MEMORANDUM OPINION


                Conestoga-Rovers & Associates has filed Appellant’s Agreed Motion to Dismiss

Appeal, representing that it no longer desires to prosecute this appeal and that BNC Engineering,

LLC does not oppose the relief requested. We grant the motion and dismiss this appeal. See Tex. R.

App. P. 42.1.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Agreed Motion

Filed: March 4, 2009